Case 1:20-cv-00632-JSR Document 29-7 Filed 02/21/20 Page 1 of 5




                      ([KLELW
0/%2QFH$YHUVHWR*DPEOLQJ6WULNHVD'HDO:LWK0*05HVRUWV 7KH1HZ<RUN7 3DJHRI
           Case 1:20-cv-00632-JSR Document 29-7 Filed 02/21/20 Page 2 of 5




                                             https://nyti.ms/2zuBob7



M.L.B., Once Averse to Gambling, Strikes a Deal With
MGM Resorts
By Billy Witz

Nov. 27, 2018


For generations, baseball’s leadership has viewed gambling as the sport’s
boogeyman, a threat to the integrity of the game that must be stamped out. If the
lifetime bans meted out after the Black Sox scandal in 1919 and to Pete Rose in 1989
were not reminders enough, then there are the warnings posted in every major
league clubhouse.

So, when Major League Baseball announced an agreement on Tuesday with MGM
Resorts as the sport’s first gambling industry partner, it signaled again just how
furiously sports are rushing to embrace the industry since the Supreme Court
effectively struck down a federal law earlier this year that had served to ban sports
betting in most states.

Baseball’s agreement comes after the N.B.A. and the N.H.L. also reached deals with
MGM since July. It allows MGM to promote its gambling options on platforms like
MLB Network, MLB.com and the MLB At Bat app.

Commissioner Rob Manfred viewed the arrangement as a long-term partnership
that he hoped would reverse a troubling trend: declining attendance.

Attendance dropped by 4 percent last season — the fifth time in six seasons it had
declined — and dropped below 70 million for the first time since 2003.

“Our research is really strong on the idea that sports gaming can be an important
source of fan engagement,” Manfred said during a news conference. “We operate in
a really competitive environment and we have to take advantage of every
opportunity to drive engagement by our fans.”




KWWSVZZZQ\WLPHVFRPVSRUWVPOEJDPEOLQJPJPUHVRUWVKWPO               
0/%2QFH$YHUVHWR*DPEOLQJ6WULNHVD'HDO:LWK0*05HVRUWV 7KH1HZ<RUN7 3DJHRI
           Case 1:20-cv-00632-JSR Document 29-7 Filed 02/21/20 Page 3 of 5


In some ways, baseball seems better positioned than other sports to draw in
gamblers because of the deliberate pace, with its built-in breaks between pitches.
Those pauses, far less frequent in other sports, could allow fans additional
opportunities to place bets during a game. For example, a fan could bet on whether
Boston’s Mookie Betts hits a single, double, home run, a groundout or a strikeout in
his next at-bat.

Those types of betting opportunities might put more people in seats — and keep
them there whether the game itself is compelling or not.

“Baseball is perfectly suited for this,” said Jim Murren, the MGM Resorts chairman
and chief executive. “It will increase social networks. People will be talking about
the next pitch, the next out, the next inning. It will extend the viewership of games
throughout multiple innings, regardless of the outcome or the score in that given
period.”

Terms of the deal were not announced, but if MGM’s reported three-year, $25
million deal with the N.B.A. is a guideline, this is not anywhere near the cash cow
that television and other sponsorships bring in. The N.B.A. last year began an eight-
year deal with Nike for close to $1 billion, according to ESPN.

What may carry more appeal to both partners is having access to each other’s data.
MGM will have access to certain proprietary data that baseball has available, such
as exit velocity and spin rate. Meanwhile, M.L.B. will have access to the 31 million
people Murren said were in MGM’s database.

Not surprisingly, Manfred and Murren repeatedly came back to a talking point —
integrity.

Manfred said that his office had been studying how it wanted to plunge into
gambling for 18 months. While M.L.B. has lobbied persistently in New York and
Washington, it has also been updating its policies about how players and team
employees can participate as it develops guidelines for teams to strike deals with
gambling businesses. Manfred said those policies would be decided soon.

But the specter of baseball’s past, of why Rose and Shoeless Joe Jackson are not in
the Hall of Fame, is still apparent.




KWWSVZZZQ\WLPHVFRPVSRUWVPOEJDPEOLQJPJPUHVRUWVKWPO               
0/%2QFH$YHUVHWR*DPEOLQJ6WULNHVD'HDO:LWK0*05HVRUWV 7KH1HZ<RUN7 3DJHRI
           Case 1:20-cv-00632-JSR Document 29-7 Filed 02/21/20 Page 4 of 5


“It’s more than just making a business deal,” Manfred said. “It’s having in place a
set of policies for the industry that give us comfort on what is always our most
important issue — that is integrity.”


New Procedures for Political Contributions
Major League Baseball will put in place new procedures for vetting political
contributions after giving $5,000 to Cindy Hyde-Smith, a Republican senator from
Mississippi, and then asking for the money back after her controversial remarks.

M.L.B.’s political action committee donated $472,500 from the start of 2017 through
this Oct. 17, according to Federal Election Commission records. Among the
distributions were two $2,500 contributions to Hyde-Smith’s Senate campaign on
June 26 and Sept. 24 this year.

“Our lobbyists had a lot of discretion as to what they were doing, particularly with
contributions of that size, and there’s just going to be additional oversight here in
New York,” Rob Manfred said Tuesday. “We did not review in advance
contributions of that size.”

M.L.B. intends to have its legislative affairs committee discuss new procedures
before making any decisions.

A video showed Hyde-Smith praising a supporter this month by saying, “If he
invited me to a public hanging, I’d be on the front row.”

Opponents characterized the comment as insensitive given Mississippi’s history of
racially motivated lynching. Hyde-Smith, competing against Mike Espy, a
Democrat, in Tuesday’s runoff election, said her remark was “an exaggerated
expression of regard.” More than a week after the video’s release, she said she
apologized to “anyone that was offended” but also said the remark was used as a
“weapon” against her.

Hyde-Smith was seen in another video talking about making voting difficult for
“liberal folks,” and a photograph circulated of her wearing a replica Confederate
military hat during a 2014 visit to Beauvoir, a beachside museum in Biloxi, Miss.,
that was the last home of Confederate President Jefferson Davis.




KWWSVZZZQ\WLPHVFRPVSRUWVPOEJDPEOLQJPJPUHVRUWVKWPO               
0/%2QFH$YHUVHWR*DPEOLQJ6WULNHVD'HDO:LWK0*05HVRUWV 7KH1HZ<RUN7 3DJHRI
           Case 1:20-cv-00632-JSR Document 29-7 Filed 02/21/20 Page 5 of 5


Manfred did not want to comment on Charles Johnson, one of the San Francisco
Giants’ principal owners, and his wife Ann each making a contribution to Hyde-
Smith for $2,700, the individual maximum.

“The Giants have more than 30 owners,” the team president, Larry Baer, said in a
statement Monday. “Just like our fans, they come from different backgrounds and
have their own political views. Many give to Democratic causes, many to
Republican causes, and some refrain from politics altogether. Neither I nor anyone
else at the Giants can control who any of our owners support politically, just as we
cannot and should not control whom any of our employees support politically.” (AP)




KWWSVZZZQ\WLPHVFRPVSRUWVPOEJDPEOLQJPJPUHVRUWVKWPO               
